EXHIBIT 10.24

ADAMAS PHARMACEUTICALS,  INC. 
RESTRICTED STOCK UNIT GRANT NOTICE
(2014 EQUITY INCENTIVE PLAN)

Adamas Pharmaceuticals, Inc. (the “Company”), pursuant to Section 6(b) of the
Company’s 2014 Equity Incentive Plan (the “Plan”), hereby awards to Participant
a Restricted Stock Unit Award for the number of shares of the Company’s Common
Stock (“Restricted Stock Units”) set forth below (the “Award”). The Award is
subject to all of the terms and conditions as set forth herein and in the Plan
and the Restricted Stock Unit Award Agreement (the “Award Agreement”), both of
which are attached hereto and incorporated herein in their entirety. Capitalized
terms not otherwise defined herein shall have the meanings set forth in the Plan
or the Award Agreement. In the event of any conflict between the terms in the
Award and the Plan, the terms of the Plan shall control.

 

 

 

Participant:

 

 

ID:

 

 

Date of Grant:

 

 

Grant Number:

 

 

Number of Restricted Stock Units:

 

 

 

Vesting Schedule:       The shares subject to the Award shall vest as follows:
25% of the total number of Restricted Stock Units will vest annually on the
applicable Vesting Date (see below) that is in the same calendar quarter as each
anniversary of Participant’s date of grant, until the Restricted Stock Units are
fully vested, subject to Participant’s Continuous Service on each such
applicable Vesting Date. The applicable Vesting Date shall be the 20th day of
the last month of each calendar quarter in the following year(s) in which the
original date of grant occurs (i.e. March 20, June 20, September 20 or December
20).

 

Issuance Schedule:      Subject to any change on a Capitalization Adjustment,
one share of Common Stock will be issued for each Restricted Stock Unit that
vests at the time set forth in Section 6 of the Award Agreement.

 

Mandatory Sale to Cover Withholding Tax:

 

As a condition to acceptance of this Award, to the greatest extent permitted
under the Plan and applicable law, applicable Withholding Taxes will be
satisfied through the sale of a number of the shares subject to the Award as
determined in accordance with Section 11 of the Award Agreement and the
remittance of the cash proceeds of such sale to the Company. Under the Award
Agreement, the Company is authorized and directed by the Participant to make
payment from the cash proceeds of this sale directly to the appropriate taxing
authorities in an amount equal to the Withholding Taxes. It is the Company’s
intent that the mandatory sale to cover Withholding Taxes imposed by the Company
on the Participant in connection with the receipt of this Award comply with the
requirements of Rule 10b5-1(c)(1)(i)(B) under the Exchange Act and be
interpreted to comply with the requirements of Rule 10b5-1(c). 





--------------------------------------------------------------------------------

 



Additional Terms/Acknowledgements: Participant acknowledges receipt of, and
understands and agrees to, this Restricted Stock Unit Grant Notice, the Award
Agreement and the Plan. Participant further acknowledges that as of the Date of
Grant, this Restricted Stock Unit Grant Notice, the Award Agreement and the Plan
set forth the entire understanding between Participant and the Company regarding
the acquisition of the Common Stock pursuant to the Award specified above and
supersede all prior oral and written agreements on the terms of this Award with
the exception, if applicable, of (i) restricted stock unit awards or options
previously granted and delivered to Participant, (ii) the written employment
agreement or offer letter agreement entered into between the Company and
Participant specifying the terms that should govern this specific Award, and
(iii) any compensation recovery policy that is adopted by the Company or is
otherwise required by applicable law.

By accepting this Award, Participant acknowledges having received and read the
Restricted Stock Unit Grant Notice, the Award Agreement and the Plan and agrees
to all of the terms and conditions set forth in these documents.  Participant
consents to receive Plan documents by electronic delivery and to participate in
the Plan through an on-line or electronic system established and maintained by
the Company or another third party designated by the Company.

 

 

 

 

 

ADAMAS PHARMACEUTICALS,  INC.

 

PARTICIPANT

By:

 

 

 

 

Signature

 

Signature

Title:

 

 

Date:

 

Date:

 

 

 

 

 

ATTACHMENTS:  Award Agreement and 2014 Equity Incentive Plan

 

 





--------------------------------------------------------------------------------

 



ADAMAS PHARMACEUTICALS,  INC. 

2014 EQUITY INCENTIVE PLAN

RESTRICTED STOCK UNIT AWARD AGREEMENT

 

Pursuant to the Restricted Stock Unit Grant Notice (the “Grant Notice”) and this
Restricted Stock Unit Award Agreement (the “Agreement”), Adamas Pharmaceuticals,
Inc. (the “Company”) has awarded you (“Participant”) a Restricted Stock Unit
Award (the “Award”) pursuant to Section 6(b) of the Company’s 2014 Equity
Incentive Plan (the “Plan”) for the number of Restricted Stock Units/shares
indicated in the Grant Notice. Capitalized terms not explicitly defined in this
Agreement or the Grant Notice shall have the same meanings given to them in the
Plan. The details of your Award, in addition to those set forth in the Grant
Notice, are as follows.

1. Grant of the Award. This Award represents the right to be issued on a future
date one (1) share of Common Stock for each Restricted Stock Unit that vests on
the applicable vesting date(s) (subject to any adjustment under Section 3 below)
as indicated in the Grant Notice. As of the Date of Grant, the Company will
credit to a bookkeeping account maintained by the Company for your benefit (the
“Account”) the number of Restricted Stock Units/shares of Common Stock subject
to the Award. This Award was granted in consideration of your services to the
Company. Except as otherwise provided herein, you will not be required to make
any payment to the Company or an Affiliate (other than services to the Company
or an Affiliate) with respect to your receipt of the Award, the vesting of the
Stock Units or the delivery of the Company’s Common Stock to be issued in
respect of the Award. Notwithstanding the foregoing, the Company reserves the
right to issue you the cash equivalent of Common Stock, in part or in full
satisfaction of the delivery of Common Stock upon vesting of your Stock Units,
and, to the extent applicable, references in this Award Agreement and the Grant
Notice to Common Stock issuable in connection with your Stock Units will include
the potential issuance of its cash equivalent pursuant to such right.

2. Vesting. Subject to the limitations contained herein, your Award will vest,
if at all, in accordance with the vesting schedule provided in the Grant Notice,
provided that vesting will cease upon the termination of your Continuous
Service. Upon such termination of your Continuous Service, the Restricted Stock
Units/shares of Common Stock credited to the Account that were not vested on the
date of such termination will be forfeited at no cost to the Company and you
will have no further right, title or interest in or to such underlying shares of
Common Stock.

3. Number of Shares. The number of Restricted Stock Units/shares subject to your
Award may be adjusted from time to time for Capitalization Adjustments, as
provided in the Plan. Any additional Restricted Stock Units, shares, cash or
other property that becomes subject to the Award pursuant to this Section 3, if
any, shall be subject, in a manner determined by the Board, to the same
forfeiture restrictions, restrictions on transferability, and time and manner of
delivery as applicable to the other Restricted Stock Units and shares covered by
your Award. Notwithstanding the provisions of this Section 3, no fractional
shares or rights for fractional shares of Common Stock shall be created pursuant
to this Section 3. Any fraction of a share will be rounded down to the nearest
whole share.

4. Securities Law Compliance. You may not be issued any Common Stock under your
Award unless the shares of Common Stock underlying the Restricted Stock Units
are either (i) then registered under the Securities Act, or (ii) the Company has
determined that such issuance would be exempt from the registration requirements
of the Securities Act. Your Award must also

1

--------------------------------------------------------------------------------

 



comply with other applicable laws and regulations governing the Award, and you
shall not receive such Common Stock if the Company determines that such receipt
would not be in material compliance with such laws and regulations.

5. Transfer Restrictions. Prior to the time that shares of Common Stock have
been delivered to you, you may not transfer, pledge, sell or otherwise dispose
of this Award or the shares issuable in respect of your Award, except as
expressly provided in this Section 5. For example, you may not use shares that
may be issued in respect of your Restricted Stock Units as security for a loan.
The restrictions on transfer set forth herein will lapse upon delivery to you of
shares in respect of your vested Restricted Stock Units. 

(a) Death. Your Award is transferable by will and by the laws of descent and
distribution. At your death, vesting of your Award will cease and your executor
or administrator of your estate shall be entitled to receive, on behalf of your
estate, any Common Stock or other consideration that vested but was not issued
before your death.

(b) Domestic Relations Orders. Upon receiving written permission from the Board
or its duly authorized designee, and provided that you and the designated
transferee enter into transfer and other agreements required by the Company, you
may transfer your right to receive the distribution of Common Stock or other
consideration hereunder, pursuant to a domestic relations order or marital
settlement agreement that contains the information required by the Company to
effectuate the transfer. You are encouraged to discuss the proposed terms of any
division of this Award with the Company’s General Counsel prior to finalizing
the domestic relations order or marital settlement agreement to verify that you
may make such transfer, and if so, to help ensure the required information is
contained within the domestic relations order or marital settlement agreement.

6. Date of Issuance. 

(a) The issuance of shares in respect of the Restricted Stock Units is intended
to comply with Treasury Regulations Section 1.409A-1(b)(4) and will be construed
and administered in such a manner. Subject to the satisfaction of the
withholding obligations set forth in this Agreement, in the event one or more
Restricted Stock Units vests, the Company shall issue to you one (1) share of
Common Stock for each Restricted Stock Unit that vests on the applicable vesting
date(s) (subject to any adjustment under Section 3 above). The issuance date
determined by this paragraph is referred to as the “Original Issuance Date”.

(b) If the Original Issuance Date falls on a date that is not a business day,
delivery shall instead occur on the next following business day. In addition,
if:

(i) the Original Issuance Date occurs during a “closed window period” applicable
to you, as determined by the Company in accordance with the Company’s
then-effective policy on trading in Company securities when you are otherwise
not permitted to sell shares of Common Stock on an established stock exchange or
stock market  (for the avoidance of doubt, sales pursuant to a previously
established written trading plan that meets the requirements of Rule 10b5-1
under the Exchange Act and was entered into in compliance with the Company’s
policies (a “10b5-1 Plan”) or pursuant to the mandatory “same day sale”
commitment described in section 10(d)

2

--------------------------------------------------------------------------------

 



hereof shall be considered made at a time when you are permitted to sell shares
of Common Stock on an established stock exchange or stock market for the
purposes of this Section 6(b)(i)), and 

(ii) the Company decides, prior to the Original Issuance Date, (1) not to
satisfy the Withholding Taxes by withholding shares of Common Stock from the
shares otherwise due, on the Original Issuance Date, to you under this Award,
and (2) not to permit you to pay your Withholding Taxes in cash or from other
compensation otherwise payable to you by the Company,

then the shares that would otherwise be issued to you on the Original Issuance
Date will not be delivered on such Original Issuance Date and will instead be
delivered on the first business day when you are not prohibited from selling
shares of the Company’s Common Stock in the open public market, but in no event
later than December 31 of the calendar year in which the Original Issuance Date
occurs (that is, the last day of your taxable year in which the Original
Issuance Date occurs), or, if and only if permitted in a manner that complies
with Treasury Regulations Section 1.409A-1(b)(4), no later than the date that is
the 15th day of the third calendar month of the applicable year following the
year in which the shares of Common Stock under this Award are no longer subject
to a “substantial risk of forfeiture” within the meaning of Treasury Regulations
Section 1.409A-1(d).

(c) The form of delivery of the shares of Common Stock in respect of your Award
(e.g., a stock certificate or electronic entry evidencing such shares) shall be
determined by the Company.

7. Dividends. You shall receive no benefit or adjustment to your Award with
respect to any cash dividend, stock dividend or other distribution that does not
result from a Capitalization Adjustment.

8. Restrictive Legends. The shares of Common Stock issued under your Award shall
be endorsed with appropriate legends as determined by the Company.

9. Execution of Documents. You hereby acknowledge and agree that the manner
selected by the Company by which you indicate your consent to your Grant Notice
is also deemed to be your execution of your Grant Notice and of this Agreement.
You further agree that such manner of indicating consent may be relied upon as
your signature for establishing your execution of any documents to be executed
in the future in connection with your Award.

10. Award not a Service Contract.  

(a) Nothing in this Agreement (including, but not limited to, the vesting of
your Award or the issuance of the shares subject to your Award), the Plan or any
covenant of good faith and fair dealing that may be found implicit in this
Agreement or the Plan shall: (i) confer upon you any right to continue in the
employ of, or affiliation with, the Company or an Affiliate; (ii) constitute any
promise or commitment by the Company or an Affiliate regarding the fact or
nature of future positions, future work assignments, future compensation or any
other term or condition of employment or affiliation; (iii) confer any right or
benefit under this Agreement or the Plan unless such right or benefit has
specifically accrued under the terms of this Agreement or Plan; or (iv) deprive
the Company of the right to terminate you at will and without regard to any
future vesting opportunity that you may have.

3

--------------------------------------------------------------------------------

 



(b) By accepting this Award, you acknowledge and agree that the right to
continue vesting in the Award pursuant to the vesting schedule provided in the
Grant may not be earned unless (in addition to any other conditions described in
the Grant Notice and this Agreement) you continue as an employee, director or
consultant at the will of the Company or an Affiliate, as applicable (not
through the act of being hired, being granted this Award or any other award or
benefit) and that the Company has the right to reorganize, sell, spin-out or
otherwise restructure one or more of its businesses or Affiliates at any time or
from time to time, as it deems appropriate (a “reorganization”). You acknowledge
and agree that such a reorganization could result in the termination of your
Continuous Service, or the termination of Affiliate status of your employer and
the loss of benefits available to you under this Agreement, including but not
limited to, the termination of the right to continue vesting in the Award. This
Agreement, the Plan, the transactions contemplated hereunder and the vesting
schedule set forth herein or any covenant of good faith and fair dealing that
may be found implicit in any of them do not constitute an express or implied
promise of continued engagement as an employee or consultant for the term of
this Agreement, for any period, or at all, and shall not interfere in any way
with the Company’s right to conduct a reorganization.

11. Withholding Obligations. 

(a) On each vesting date, and on or before the time you receive a distribution
of the shares underlying your Restricted Stock Units, and at any other time as
reasonably requested by the Company in accordance with applicable tax laws, you
agree to make adequate provision for any sums required to satisfy the federal,
state, local and foreign tax withholding obligations of the Company or any
Affiliate that arise in connection with your Award (the “Withholding Taxes”).
Specifically, pursuant to section 11(d), you have agreed to a “same day sale”
commitment with a broker-dealer that is a member of the Financial Industry
Regulatory Authority (a “FINRA Dealer”) whereby you have (except in the case of
Officers, as set forth below),  irrevocably agreed to sell a portion of the
shares to be delivered in connection with your Restricted Stock Units to satisfy
the Withholding Taxes and whereby the FINRA Dealer committed to forward the
proceeds necessary to satisfy the Withholding Taxes directly to the Company
and/or its Affiliates.  If, for any reason, such “same day  sale” commitment
pursuant to section 11(d) does not result in sufficient proceeds to satisfy the
Withholding Taxes, or you are an Officer and have provided notice to the Company
at least five business days prior to a vesting date of your election to opt out
of the “same day sale” commitment under section 11(d) with respect to such
vesting date, the Company or an Affiliate may, in its sole discretion, satisfy
all or any portion of the Withholding Taxes relating to your Award by any of the
following means or by a combination of such means: (i) withholding from any
compensation otherwise payable to you by the Company or an Affiliate; (ii)
causing you to tender a cash payment (which may be in the form of a check,
electronic wire transfer or other method permitted by the Company); or (iii)
withholding shares of Common Stock from the shares of Common Stock issued or
otherwise issuable to you in connection with your Restricted Stock Units with a
Fair Market Value (measured as of the date shares of Common Stock are issued to
you) equal to the amount of such Withholding Taxes; provided, however, that the
number of such shares of Common Stock so withheld will not exceed the amount
necessary to satisfy the Company’s required tax withholding obligations using
the minimum statutory withholding rates for federal, state, local and, if
applicable, foreign tax purposes, including payroll taxes, that are applicable
to supplemental taxable income; and provided, further, that to the extent
necessary to qualify for an exemption from application of Section 16(b) of the
Exchange Act, if applicable, such share withholding procedure will be subject to
the express prior approval of the Company’s Compensation Committee.

4

--------------------------------------------------------------------------------

 



(b) Unless the tax withholding obligations of the Company and/or any Affiliate
are satisfied, the Company shall have no obligation to deliver to you any Common
Stock or other consideration pursuant to this Award.

(c) In the event the Company’s obligation to withhold arises prior to the
delivery to you of Common Stock or it is determined after the delivery of Common
Stock to you that the amount of the Company’s withholding obligation was greater
than the amount withheld by the Company, you agree to indemnify and hold the
Company harmless from any failure by the Company to withhold the proper amount.

(d) You hereby acknowledge and agree to the following:

i)



I hereby appoint Charles Schwab & Co., Inc. (or any successor agent determined
by the Company) as my agent (the “Agent”), and authorize the Agent, to:

(1)



Sell on the open market at the then prevailing market price(s), on my behalf, as
soon as practicable on or after each date on which shares underlying my
Restricted Stock Units vest, the number (rounded up to the next whole number) of
the shares of Common Stock to be delivered to me in connection with the vesting
of those shares sufficient to generate proceeds to cover (1) the Withholding
Taxes that I am required to pay pursuant to the Plan and this Agreement as a
result of the shares vesting (or being issued, as applicable) and (2) all
applicable fees and commissions due to, or required to be collected by, the
Agent with respect thereto; and

(2)



Remit any remaining funds to me.

ii)



I hereby authorize the Company and the Agent to cooperate and communicate with
one another to determine the number of shares underlying my Restricted Stock
Units that must be sold pursuant to this Section 11(d).

iii)



I understand that the Agent may effect sales as provided in this Section 11(d)
in one or more sales and that the average price for executions resulting from
bunched orders will be assigned to my account. In addition, I acknowledge that
it may not be possible to sell shares of Common Stock as provided by in this
Section 11(d) due to (i) a legal or contractual restriction applicable to me or
the Agent, (ii) a market disruption, or (iii) rules governing order execution
priority on the national exchange where the Common Stock may be traded. In the
event of the Agent’s inability to sell shares of Common Stock, I will continue
to be responsible for the timely payment to the Company of all federal, state,
local and foreign taxes that are required by applicable laws and regulations to
be withheld, including but not limited to those amounts specified in this
Section 11(d).

iv)



I acknowledge that regardless of any other term or condition of this Section
11(d), the Agent will not be liable to me for (a) special, indirect, punitive,
exemplary, or consequential damages, or incidental losses or damages of any
kind, or (b) any failure to perform or for any delay in performance that results
from a cause or circumstance that is beyond its reasonable control.

5

--------------------------------------------------------------------------------

 



v)



I hereby agree to execute and deliver to the Agent any other agreements or
documents as the Agent reasonably deems necessary or appropriate to carry out
the purposes and intent of this Section 11(d). The Agent is a third-party
beneficiary of this Section 11(d).

vi)



This Section 11(d) shall terminate not later than the date on which all
Withholding Taxes arising in connection with the vesting of my Award have been
satisfied.

vii)



Officers may, on notice delivered five or more business days prior to a vesting
date, opt out of the “same day sale” commitment under this section 11(d) with
respect to such vesting date  provided alternate arrangements acceptable to the
Company to satisfy the Withholding Taxes payable on such vesting date have been
made, as described in section 11(a).

viii)



I hereby authorize the Company to appoint a successor Agent should Charles
Schwab & Co. (or its successor) resign as Agent or be replaced by the Company.

12. Tax Consequences. The Company has no duty or obligation to minimize the tax
consequences to you of this Award and shall not be liable to you for any adverse
tax consequences to you arising in connection with this Award. You are hereby
advised to consult with your own personal tax, financial and/or legal advisors
regarding the tax consequences of this Award and by signing the Grant Notice,
you have agreed that you have done so or knowingly and voluntarily declined to
do so. You understand that you (and not the Company) shall be responsible for
your own tax liability that may arise as a result of this investment or the
transactions contemplated by this Agreement.

13. Unsecured Obligation. Your Award is unfunded, and as a holder of a vested
Award, you shall be considered an unsecured creditor of the Company with respect
to the Company’s obligation, if any, to issue shares or other property pursuant
to this Agreement. You shall not have voting or any other rights as a
stockholder of the Company with respect to the shares to be issued pursuant to
this Agreement until such shares are issued to you pursuant to Section 6 of this
Agreement. Upon such issuance, you will obtain full voting and other rights as a
stockholder of the Company. Nothing contained in this Agreement, and no action
taken pursuant to its provisions, shall create or be construed to create a trust
of any kind or a fiduciary relationship between you and the Company or any other
person.

14. Notices. Any notice or request required or permitted hereunder shall be
given in writing to each of the other parties hereto and shall be deemed
effectively given on the earlier of (i) the date of personal delivery, including
delivery by express courier, or delivery via electronic means, or (ii) the date
that is five (5) days after deposit in the United States Post Office (whether or
not actually received by the addressee), by registered or certified mail with
postage and fees prepaid, addressed at the following addresses, or at such other
address(es) as a party may designate by ten (10) days’ advance written notice to
each of the other parties hereto: 





6

--------------------------------------------------------------------------------

 



 

 

 

COMPANY:

 

Adamas Pharmaceuticals, Inc.

 

 

Attn: Stock Administrator

 

 

1900 Powell Street, Suite 750

 

 

Emeryville, California 94608

 

 

 

PARTICIPANT:

 

Your address as on file with the Company

 

 

at the time notice is given

 

 

15. Headings. The headings of the Sections in this Agreement are inserted for
convenience only and shall not be deemed to constitute a part of this Agreement
or to affect the meaning of this Agreement.

16. Additional Acknowledgments. You hereby consent and acknowledge that:

(a) Participation in the Plan is voluntary and therefore you must accept the
terms and conditions of the Plan and this Award Agreement and Grant Notice as a
condition to participating in the Plan and receipt of this Award.  This Award
and any other awards under the Plan are voluntary and occasional and do not
create any contractual or other right to receive future awards or other benefits
in lieu of future awards, even if similar awards have been granted repeatedly in
the past. All determinations with respect to any such future awards, including,
but not limited to, the time or times when such awards are made, the size of
such awards and performance and other conditions applied to the awards, will be
at the sole discretion of the Company.

(b) The future value of your Award is unknown and cannot be predicted with
certainty.  You do not have, and will not assert, any claim or entitlement to
compensation, indemnity or damages arising from the termination of this Award or
diminution in value of this Award and you irrevocably release the Company, its
Affiliates and, if applicable, your employer, if different from the Company,
from any such claim that may arise.

(c) The rights and obligations of the Company under your Award shall be
transferable by the Company to any one or more persons or entities, and all
covenants and agreements hereunder shall inure to the benefit of, and be
enforceable by, the Company’s successors and assigns.

(d) You agree upon request to execute any further documents or instruments
necessary or desirable in the sole determination of the Company to carry out the
purposes or intent of your Award.

(e) You acknowledge and agree that you have reviewed your Award in its entirety,
have had an opportunity to obtain the advice of counsel prior to executing and
accepting your Award and fully understand all provisions of your Award.

(f) This Agreement shall be subject to all applicable laws, rules, and
regulations, and to such approvals by any governmental agencies or national
securities exchanges as may be required.

7

--------------------------------------------------------------------------------

 



(g) All obligations of the Company under the Plan and this Agreement shall be
binding on any successor to the Company, whether the existence of such successor
is the result of a direct or indirect purchase, merger, consolidation, or
otherwise, of all or substantially all of the business and/or assets of the
Company.

17. Governing Plan Document. Your Award is subject to all the provisions of the
Plan, the provisions of which are hereby made a part of your Award, and is
further subject to all interpretations, amendments, rules and regulations which
may from time to time be promulgated and adopted pursuant to the Plan. Your
Award (and any compensation paid or shares issued under your Award) is subject
to recoupment in accordance with The Dodd–Frank Wall Street Reform and Consumer
Protection Act and any implementing regulations thereunder, any clawback policy
adopted by the Company and any compensation recovery policy otherwise required
by applicable law. No recovery of compensation under such a clawback policy will
be an event giving rise to a right to voluntarily terminate employment upon a
Resignation for Good Reason, or for a “constructive termination” or any similar
term under any plan of or agreement with the Company.

18. Effect on Other Employee Benefit Plans. The value of the Award subject to
this Agreement shall not be included as compensation, earnings, salaries, or
other similar terms used when calculating benefits under any employee benefit
plan (other than the Plan) sponsored by the Company or any Affiliate except as
such plan otherwise expressly provides. The Company expressly reserves its
rights to amend, modify, or terminate any or all of the employee benefit plans
of the Company or any Affiliate.

19. Choice of Law. The interpretation, performance and enforcement of this
Agreement shall be governed by the law of the state of Delaware without regard
to that state’s conflicts of laws rules.

20. Severability. If all or any part of this Agreement or the Plan is declared
by any court or governmental authority to be unlawful or invalid, such
unlawfulness or invalidity shall not invalidate any portion of this Agreement or
the Plan not declared to be unlawful or invalid. Any Section of this Agreement
(or part of such a Section) so declared to be unlawful or invalid shall, if
possible, be construed in a manner which will give effect to the terms of such
Section or part of a Section to the fullest extent possible while remaining
lawful and valid.

21. Other Documents. You hereby acknowledge receipt or the right to receive a
document providing the information required by Rule 428(b)(1) promulgated under
the Securities Act.  In addition, you acknowledge receipt of the Company’s
policy permitting certain individuals to sell shares only during certain
“window” periods and the Company’s insider trading policy, in effect from time
to time.  

22. Amendment. This Agreement may not be modified, amended or terminated except
by an instrument in writing, signed by you and by a duly authorized
representative of the Company. Notwithstanding the foregoing, this Agreement may
be amended solely by the Board by a writing which specifically states that it is
amending this Agreement, so long as a copy of such amendment is delivered to
you, and provided that, except as otherwise expressly provided in the Plan, no
such amendment materially adversely affecting your rights hereunder may be made
without your written consent. Without limiting the foregoing, the Board reserves
the right to change, by written notice to you, the provisions of this Agreement
in any way it may deem necessary or advisable to carry out

8

--------------------------------------------------------------------------------

 



the purpose of the Award as a result of any change in applicable laws or
regulations or any future law, regulation, ruling, or judicial decision,
provided that any such change shall be applicable only to rights relating to
that portion of the Award which is then subject to restrictions as provided
herein.

23. Compliance with Section 409A of the Code. This Award is intended to be
exempt from the application of Section 409A of the Code, including but not
limited to by reason of complying with the “short-term deferral” rule set forth
in Treasury Regulation Section 1.409A-1(b)(4) and any ambiguities herein shall
be interpreted accordingly. Notwithstanding the foregoing, if it is determined
that the Award fails to satisfy the requirements of the short-term deferral rule
and is not otherwise exempt from, and determined to be deferred compensation
subject to Section 409A, and you are a “Specified Employee” (within the meaning
set forth in Section 409A(a)(2)(B)(i) of the Code) as of the date of your
“separation from service” (within the meaning of Treasury Regulation Section
1.409A-1(h) and without regard to any alternative definition thereunder), then
the issuance of any shares that would otherwise be made upon the date of the
separation from service or within the first six (6) months thereafter will not
be made on the originally scheduled date(s) and will instead be issued in a lump
sum on the date that is the earlier of (i) the fifth business day following your
death, or (ii) the date that is six (6) months and one day after the date of the
separation from service, with the balance of the shares issued thereafter in
accordance with the original vesting and issuance schedule set forth above, but
if and only if such delay in the issuance of the shares is necessary to avoid
the imposition of adverse taxation on you in respect of the shares under Section
409A of the Code. Each installment of shares that vests is intended to
constitute a “separate payment” for purposes of Treasury Regulation Section
1.409A-2(b)(2). 

* * * * *

 

This Restricted Stock Unit Award Agreement shall be deemed to be signed by the
Company and the Participant upon the signing or electronic acceptance by the
Participant of the Restricted Stock Unit Grant Notice to which it is attached.

 

9

--------------------------------------------------------------------------------